DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/5/2021 has been entered.

Response to Amendments and Remarks
Applicant's amendments are sufficient to obviate the 112(a) New Matter rejection.
Applicant's amendments and remarks regarding the prior 103 rejection of claim 20 over US 2017/0159405 (Hazel) in view of US 2015/0275622 (Lopez) have been considered. Applicant argues that "Hazel teaches that the sensor unit may be remotely activated. However, no further action is taken based on the communication signal that activates the sensor unit. The closing member is still only adjusted based on the measurements taken by the sensor unit and static preprogrammed values, and the closing member is not adjusted based on the signal" (citing ¶s 55, 96, & 97 of Hazel).
The examiner respectfully disagrees with this characterization, at least with respect to the currently broad wording of the claims. Yes, the activation of Hazel is necessary to turn on the unit as Applicant asserts (¶ 96), and the valve is subsequently adjusted responsive to the sensor (¶ 97). But Applicant's assertion that "no further action is taken necessary for the subsequent adjustment of the valve in response to the sensor's signal. In other words, the valve will not actuate unless both signals are not received. Therefore the actuation of the valve is responsive to / based on, both signals as claimed.
Put another way, the flowchart of operations in Hazel are:
"activation signal"->"activate the sensor" (¶ 96)->"sensor signal"->"valve actuation" (¶ 97)
The valve adjust responsive to both these signals in series.
Applicant's disclosure has separate, parallel paths (figure 4 of the present case) and can be adjusted by only one signal of the two signals. But the examiner respectfully asserts this has not been encompassed in the present wording of the claims.
The examiner also notes that method claims are not interpreted to have a required order of steps to them unless expressly or implicitly required (MPEP §2111.01, subsection II).
The examiner respectfully maintains the prior grounds of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20: The final clause of the claim recites "based upon the a received communication signal". This appears to be a typo of "based upon the received communication signal" as the claim already recites "receiving a communication signal from the surface". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, 13, 15-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0159405 (Hazel) in view of US 2015/0275622 (Lopez).
Independent claim 1: Hazel discloses a variable flow resistance system for use with a subterranean well, the system comprising:
a first flow path configured to receive a fluid (15, fig 6. Fluid will enter this flowpath even when the valve is closed, as the "closing member 16" is radially inward from the entrance of 15);
a sensor configured to measure a property of the fluid received into the first flow path ("sensor 17" - ¶ 81);
a communications unit ("control unit 19" - ¶ 96) configured to receive a first communication signal from a remote location (¶ 96) indicating a phase of the well (activating the valve indicates a production phase of the well, as opposed to drilling, completions, or abandonment phases);
an actuator configured to control an inflow rate of the fluid received into the first flow path ("closing member 16" - ¶ 83); and
(unshown but inherently necessary source for the "remote activation" - ¶ 96), the controller configured to control the actuator based upon a comparison of the property of the fluid measured by the sensor and a predetermined value of the property (¶s 81 & 82) and the phase of the well (the remote activation signal indicates the well is in a production phase, so any subsequent opening the valve is responsive to that "first communication signal". The remote activation signal is necessary for the subsequent sensor feedback adjustment - ¶ 98 - as discussed in more detail in the Response to Amendment and Remarks section above. There is a clear causal relationship between the activation signal and the subsequent adjustment of the valve: ¶s 96-98. In other words, the adjustment of the valve is based on both the remote activation signal and the sensor signal. The claim does not require an order of steps, nor does it appear to expressly encompasses the alternative, parallel adjustment signals taught in the present case).
Hazel does not expressly disclose that the remote location is the surface. However Lopez discloses the transmission of a communication signal from the surface to a downhole inflow control device to activate the device ("The flow restriction 222 can take a number of forms, including fixed or variable orifices, manually operated valves (e.g., operated with a tubing conveyed and/or wire conveyed operating tool downhole or set at the surface by an operator), valves responsive to a surface or downhole signal (e.g., electric, hydraulic, acoustic, optical and/or other signal types), fluid responsive valves (e.g., responsive to fluid pressure, flow rate, viscosity, temperature and/or other fluid characteristics) including fluid diodes, and/or other types of flow restrictions" - ¶ 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to activate the valve taught by Hazel from the surface as taught by Lopez. Again, Hazel discloses remote activation but does not expressly disclose it is from the surface. Lopez teaches that this is a known source of communication with downhole tools, as is also exceedingly well understood in the art. In other words, communication often comes from the surface as this is where the operators are.

Dependent claims 2, 3, 5-8, 10, & 11: The combination of Hazel & Lopez further discloses
Claim 2: the property of the fluid to be measured by the sensor comprises at least one of a resistivity of the fluid (claim 20), a flow rate of the fluid (ibid), a pressure of the fluid (ibid), a density of the fluid (claim 21), and a viscosity of the fluid.

Claim 3: the sensor comprises at least one of a resistivity sensor (claim 20), a conductivity sensor ("conductivity" is the inverse of "resistivity"), a capacitive sensor (claim 20), an inductive sensor, a nuclear sensor, a temperature sensor (ibid), a flow sensor (ibid), and an acoustic sensor (ibid).

Claim 5: a power generator configured to generate power for the variable flow resistance system ("As shown in FIG. 6, the inflow valve assembly 14 comprises a propeller in the passage for providing power. In this way, the battery time is prolonged since the turbine generates power when the passage is open. The propeller rotates a shaft 34 driving gears 35 which again drives a generator 36 transforming the rotational power into electricity for powering the sensor 17 and the control unit 19" - ¶ 88).

Claim 6: the power generator comprises a turbine ("…since the turbine generates power…" - ¶ 88) configured to generate power solely from fluid received into the first flow path (fig 6).

Claim 7: a power storage device ("The power supply may be a small battery which may be rechargeable…" - ¶ 82) configured to store power generated by the power generator ("…the battery time is prolonged since the turbine generates power…" - ¶ 88).

Claim 8: a communications unit ("The sensor unit may comprise a communication module" - ¶ 46; "Communication module 23" - ¶ 85) configured to at least one of receive a communications signal and send a communications signal ("The communication modules of the downhole tool and the sensor unit may communicate via an antenna, induction, electromagnetic radiation or telemetry" - ¶ 49).

Claim 10: a tool body ("valve assembly 14" - fig 6) and a second flow path configured to send the fluid into an interior of the tool body (portion of path 15 that is downstream of valve 16 and which directs flow to the "inside 30" of the "tubular structure" - ¶ 80). 

Claim 11: a production tubing string ("a downhole well system 1 for producing hydrocarbon-containing fluid from a reservoir 2 downhole. The downhole well system 1 comprises a well tubular structure 3…" - ¶ 80), wherein the first flow path comprises a production orifice for the production tubing string ("…and thereby control the passage of fluid into the inside 30 of the well tubular structure 3 from the production zone 101" - ¶ 81).

	Independent claim 13: Hazel discloses a method of variably controlling flow resistance in a well the method comprising:
	receiving a fluid into a first flow path ("…providing fluid communication between the production zone and the inside of the well tubular structure through a passage 15 in the inflow valve assembly…" - ¶ 80);
	measuring a property of the fluid received in the first flow path ("a sensor 17 adapted to measure at least one property of the fluid" - ¶ 81);
	receiving a communication signal from a remote location ("The downhole tool may comprise an activation means adapted to remotely activate the sensor unit through the communication module or the transducer" - ¶ 96) indicating a phase of the well (activating the valve indicates a production phase of the well, as opposed to drilling, completions, or abandonment phases); and
(¶s 81 & 82) and the phase of the well (the remote activation signal indicates the well is in a production phase, so any subsequent opening the valve is responsive to that "first communication signal". The remote activation signal is necessary for the subsequent sensor feedback adjustment - ¶ 98 - as discussed in more detail in the Response to Amendment and Remarks section above. There is a clear causal relationship between the activation signal and the subsequent adjustment of the valve: ¶s 96-98. In other words, the adjustment of the valve is based on both the remote activation signal and the sensor signal. The claim does not require an order of steps, nor does it appear to expressly encompasses the alternative, parallel adjustment signals taught in the present case).
Hazel does not expressly disclose that the remote location is the surface. However Lopez discloses the transmission of a communication signal from the surface to a downhole inflow control device to activate the device ("The flow restriction 222 can take a number of forms, including fixed or variable orifices, manually operated valves (e.g., operated with a tubing conveyed and/or wire conveyed operating tool downhole or set at the surface by an operator), valves responsive to a surface or downhole signal (e.g., electric, hydraulic, acoustic, optical and/or other signal types), fluid responsive valves (e.g., responsive to fluid pressure, flow rate, viscosity, temperature and/or other fluid characteristics) including fluid diodes, and/or other types of flow restrictions" - ¶ 12).


	Dependent claims 15-18: The combination of Hazel & Lopez further discloses
Claim 15: the property of the fluid to be measured by the sensor comprises at least one of a resistivity of the fluid (claim 20), a flow rate of the fluid (ibid), a pressure of the fluid (ibid), a density of the fluid (claim 21), and a viscosity of the fluid.

Claim 16: measuring the property of the fluid comprises measuring a resistivity of the fluid (¶ 82), and wherein the adjusting the inflow rate comprises:
	increasing the inflow rate of the fluid received into the first flow path if the measured resistivity of the fluid is above the predetermined value for the resistivity of the fluid (¶ 93 & discussed below); and 
	decreasing the inflow rate of the fluid received into the first flow path if the measured resistivity of the fluid is below the predetermined value for the resistivity of the fluid (¶ 82 & discussed below).
	The "adjustment" taught by Hazel is in response to either the measurement being too high or too low, and adjusting the valve accordingly (¶ 84). These together clearly correlate to increasing or decreasing the flow rate via further opening or further restricting ("…the volume flow of the fluid can be adjusted by opening or closing passages" - ¶ 86). In other words Hazel clearly teaches dynamically opening and closing the valves responsive to the measurements, and those measurements are expressly taught as including resistivity of the fluid.
	Hazel also teaches that it is a goal to minimize water production and to reduce the flow if "the production zone is producing too much water (¶ 82). It is inherent and exceedingly well understood in the art that water has a significantly lower resistivity than oil, ergo a low measured resistivity correlates to high water cut, which is when Hazel discloses "decreasing the inflow rate" per the present claims (¶ 82) and vice versa for a high resistivity, also as claimed.

Claim 17: generating power from the fluid received into the first flow path ("As shown in FIG. 6, the inflow valve assembly 14 comprises a propeller in the passage for providing power. In this way, the battery time is prolonged since the turbine generates power when the passage is open. The propeller rotates a shaft 34 driving gears 35 which again drives a generator 36 transforming the rotational power into electricity for powering the sensor 17 and the control unit 19" - ¶ 88). 

Claim 18: the first flow path comprises a production orifice for a production tubing string ("…and thereby control the passage of fluid into the inside 30 of the well tubular structure 3 from the production zone 101" - ¶ 81 as similarly discussed for claim 11 above).

Independent claim 20: Hazel discloses a method of variably controlling flow resistance in a well (¶ 80), the method comprising:
receiving a fluid (production fluid) into a first flow path (15, fig 6. Fluid will enter this flowpath even when the valve is closed, as the "closing member 16" is radially inward from the entrance of 15);
receiving a communication signal from a remote location ("The downhole tool may comprise an activation means adapted to remotely activate the sensor unit through the communication module or the transducer" - ¶ 96);
adjusting an inflow rate of the fluid received into the first flow path based upon a comparison of a property of the fluid measured by a sensor ("sensor 17" - ¶ 81) and a predetermined value of the property ("too much water" - ¶ 82); and
adjusting the inflow rate of the fluid received into the first flow path based upon [the] received communication signal (the remote activation signal is necessary for the subsequent sensor feedback adjustment - ¶ 98 - as discussed in more detail in the Response to Amendment and Remarks section above. There is a clear causal relationship between the activation signal and the subsequent adjustment of the valve: ¶s 96-98. In other words, the adjustment of the valve is based on both the remote activation signal and the sensor signal. The claim does not require an order of steps, nor does it appear to expressly encompasses the alternative, parallel adjustment signals taught in the present case).
Hazel does not expressly disclose that the remote location is the surface. However Lopez discloses the transmission of a communication signal from the surface to a downhole inflow control device to activate the device ("The flow restriction 222 can take a number of forms, including fixed or variable orifices, manually operated valves (e.g., operated with a tubing conveyed and/or wire conveyed operating tool downhole or set at the surface by an operator), valves responsive to a surface or downhole signal (e.g., electric, hydraulic, acoustic, optical and/or other signal types), fluid responsive valves (e.g., responsive to fluid pressure, flow rate, viscosity, temperature and/or other fluid characteristics) including fluid diodes, and/or other types of flow restrictions" - ¶ 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to activate the valve taught by Hazel from the surface as taught by Lopez. Again, Hazel discloses remote activation but does not expressly disclose it is from the surface. Lopez teaches that this is a known source of communication with downhole tools, as is also exceedingly well understood in the art. In other words, communication often comes from the surface as this is where the operators are.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0159405 (Hazel) & US 2015/0275622 (Lopez), in further view of US 2004/0256113 (LoGiudice).
Claim 21: The combination of Hazel & Lopez discloses all the limitations of parent claim 1 but does not expressly disclose those of the present claim. Rather Hazel only discloses one signal from the surface (as cited for claim 1 above).
However LoGiudice discloses a method an apparatus for actuating downhole tools, including flow control valves (500, fig 5) that may be repeatedly open and closed via (abstract; ¶ 53). The examiner also notes the wide applicability recognized by LoGiudice (¶s 16, 30, 69).
Therefore it would have been obvious to one of ordinary skill in the art to configure the controller taught by Hazel to receive a second command from the surface to adjust the position of a valve based upon subsequent additional signals from the surface as taught by LoGiudice. This allows the operator to override the downhole autonomous operations of the valves if necessary, as well as allow repeated opening and closing at-will to provide greater and increased usefulness of the apparatus (¶ 53). For example, the well may have lived out its production life (i.e. entering another phase) and the operator may wish to stop all inflow to the well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676